         Case 3:20-cr-00126-JBA Document 250 Filed 09/10/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

  UNITED STATES OF AMERICA
                                                       Crim. No. 3:20cr126 (JBA)
         v.

  JACQUON BENEJAN                                      September 10, 2021

RULING ON DEFENDANT’S MOTION FOR DISCLOSURE PURSUANT TO FEDERAL RULE
                         OF EVIDENCE 404(b)

       Defendant Jacquon Benejan was arrested in connection with his involvement in the

attempted murder of rival gang members on the steps of a Bridgeport courthouse. Pursuant

to Federal Rule of Evidence 404(b), Defendant moves for disclosure of all evidence the

Government intends to introduce at trial regarding: (1) crimes with which Defendant has

been charged elsewhere, (2) crimes for which Defendant has been convicted, and (3)

evidence of “bad acts” or uncharged crimes attributed to Defendant [Doc. #197]. The

Government opposes this motion [Doc. # 203].

       Federal Rule of Evidence 404(b) generally prohibits the introduction of evidence

regarding crimes, wrongs, or acts of a Defendant, other than the crime charged, for the

purpose of proving the defendant’s bad or criminal character. See Fed. R. Evid. 404(b). But

the rule allows the Government to introduce this evidence for limited purposes, such as to

demonstrate proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake. Fed. R. Evid. 404(b)(2). The Government is required to “provide

reasonable notice of any such evidence that the prosecutor intends to offer at trial, so that

the defendant has a fair opportunity to meet it,” Fed. R. Evid. 404(b)(3)(A), including a

detailed explanation of the purposes for which the Government seeks to admit the evidence,

United States v. O’Connor, 580 F.2d 38, 40 (2d Cir. 1978). However, uncharged acts in

furtherance of an alleged conspiracy are not “bad acts” or crimes contemplated by Rule

404(b). United States v. James, 520 F. App’x 41, 45 (2d Cir. 2013) (citing United States v.
         Case 3:20-cr-00126-JBA Document 250 Filed 09/10/21 Page 2 of 2




Concepcion, 983 F.2d 369, 392 (2d Cir. 1992). Instead, those acts are considered a “part of

the very act charged.” United States v. Thai, 29 F.3d 785, 812 (2d Cir. 1994). Thus, evidence

of those acts is not prohibited by the rule nor is it subject to the disclosure requirement.

       The Government argues that Defendant’s motion is without merit because the

Government knows of no crimes with which Defendant was charged prior to the current

charges against him and it intends to introduce only acts in furtherance of the conspiracy

alleged in the Superseding Indictment. (See Gov’t’s Omnibus Opp. to Defs.’ Add’t’l Pretrial

Mots. [Doc. # 203] at 23-24.) The Government also argues that uncharged acts done in

furtherance of the conspiracy for which Defendant is charged are outside the scope of Rule

404(b). (Id. at 24.) “Accordingly, the Government may seek to introduce evidence of other

criminal conduct committed by Benejan in furtherance of the racketeering conspiracy even

if not explicitly listed as an overt act.” (Id.) The Court agrees.

       Because the Government does not intend to introduce evidence of acts or crimes

committed by Defendant outside of the conspiracy for which he has already been charged,

Defendant’s Motion for Disclosure Pursuant to Federal Rule of Evidence 404(b) is DENIED.

                                                      IT IS SO ORDERED.


                                                     _________________/s/__________________________
                                                     Janet Bond Arterton, U.S.D.J.
                          Dated at New Haven, Connecticut this 10th day of September 2021.




                                                 2
